                                      Case: 4:18-cr-00480-HEA Doc. #: 64-1 Filed: 07/08/19 Page: 1 of 1 PageID #: 326



LOSS AMOUNT: BREWER SCIENCE INC (BSI)


BSI credit card accounts were linked to Leaman Crews PayPal account #1408198880099535250 and used as a source of funds.
From May 2008 to Aug 2017, BSI credit card accounts were used to fund PayPal payments from Leaman Crews to W.F.

PayPal payments from Leaman Crews to W.F. that resulted in a charge (wholly or partly) to a BSI credit card account:
NUMBER AMOUNT             PAY FROM ACCOUNT             PAY TO ACCOUNT
                          Leaman Crews PayPal          W.F. PayPal
      1616 $ 1,909,746.79 #1408198880099535250 #2030147630214604343

            $ 1,212,475.32 Portion of the payments charged to BSI credit card account #4715-6258-4900-2094 (May 2008 - Jan 2015)
            $ 639,045.00 Portion of the payments charged to BSI credit card account #4485-0070-2178-5440 (Jan 2015 - Aug 2017)
            $ 1,851,520.32 Total BSI Loss Amount
            $    58,226.47 Portion of the payments funded by an existing balance in the Crews PayPal account
            $ 1,909,746.79

Yearly summary of charges to BSI credit card accounts resulting from PayPal payments from Leaman Crews to W.F.:
YEAR       NUMBER            AMOUNT
      2008               27 $                  9,663.77
      2009              101 $                 52,912.50
      2010              251 $                153,172.84
      2011              243 $                217,237.60
      2012              256 $                252,186.95
      2013              233 $                275,193.41
      2014              140 $                234,213.25
      2015              130 $                235,380.00
      2016              136 $                245,465.00
      2017               99 $                176,095.00
Total                  1616 $              1,851,520.32

Subsequent disbursements from the W.F. PayPal account include:
           $ 737,315.00 Payments back to the Leaman Crews PayPal account
           $ 220,899.00 Payments to a W.F. account at Phelps County Bank (PCB)
           $ 906,376.00 Payments to a W.F. account at Riverways Federal Credit Union (RFCU)

Subsequent disbursements from the W.F. accounts at PCB and RFCU include:
           $ 569,695.00 Transfers to a Leaman Crews RFCU account
           $ 340,300.00 Cash withdrawals and checks paid to cash
           $     66,440.00 Checks paid to Leaman Crews
